DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 and June 3, 2021 have been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) and 35 USC § 112(d) in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
Claims 11 – 14, 20 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al. US 2015/0217330 A1 (hereafter “Haukka”) in view of Oh KR 10-0920033 B1 (updated machine translation provided, hereafter “Oh”) and/or .
Regarding claims 11, 20, 21, 22, 23, 24; Haukka is directed to methods of selectively depositing a material on a first surface of a substrate relative to a second different surface of the substrate [providing the substrate] (Abstract). Haukka discloses that the first material on the substrate may be a hydrophilic surface and may comprise an OH-terminated surface or a surface having some amount of OH-groups, such as SiO2 [first dielectric surface] ([0018], [0033], [0186], [0231]); Haukka further discloses that the second material on the substrate may be a metal surface such as Ni, Co, Cu or Ru that are hydrogen-terminated or oxidized (e.g. having GeO2) on the surface ([0018], [0033], [0184], [0226] – [0227]). Deposition selectivity is dependent on the surface groups present, with OH-terminated surfaces used for further deposition ([0010] – [0012], ,  Haukka discloses depositing metal oxides (and other dielectrics) onto the provided substrate using an atomic layer deposition technique ([0046], [0182] – [221], [0226] – [0256]; Fig. 4) comprising the steps of:  alternately and sequentially contacting the provided substrate [meeting claim 22] with A.) a first metal precursor such as e.g. nickel precursors: nickel betadiketonates, nickel carbonyl ([0191] – [0194]), cobalt precursors: cobalt betadiketonates ([0195]), iron precursors: iron carbonyls, Fe(CO)5, Fe2(OBu)6 ([0196]), or germanium precursors: Ge(OMe)4, Ge(OEt)4 ([0137], [0233], [0239] – [0243]) and B.) a reactant of hydrogen gas ([0197] in combination with a metal oxide in general), a reactant plasma formed from e.g. ammonia gas (NH3), oxygen plasma or oxygen precursors ([0040], [0138] – [0139], [0239], [0246] – [0247], [0355] 
Haukka discloses that the selectivity may be at least about 50% selective ([0041] – [0045], [0115] – [0119]); selectivity is a ratio of deposition per deposition cycle ([0010], [0028], [0050]), and in the context of an ALD cycle, Haukka discloses that the selectivity is performed until a desired thickness over the selective areas are achieved; one of ordinary skill in the art would readily recognize that the description concerning selective deposition to a desired thickness matches the claimed formula for determining selectivity. 
Haukka also discusses that in some embodiments, metal oxides such as copper oxide can be reduced after a number of ALD deposition cycles using hydrogen plasma, thus contemplating the use of hydrogen plasmas as a post-treatment ([0385]).  Additionally, Haukka discusses treatment of the 2nd metal surface prior to or at the beginning of the selective deposition ([0067], [0222-225], [0227-228] & [0230]); where it may have been oxidized or have had native oxide formed thereon [i.e. a conventional form of passivation, meeting claims 23 – 24]; but with [0225] specifically teaching the embodiment where “the second surface may be passivated to inhibit deposition thereon.  In some embodiments, for example, the second surface may be passivated with alkylsilyl groups...in order to facilitate selective deposition on a dielectric surface relative to the second surface”; which teachings are noted to include organic containing passivation layers; thus relevant to claimed passivation treatments reasonably expected to have like effects as in these teachings. Additionally while the embodiments include selective deposition sufficient that no pore sealing layers deposited on the conductive nd conductive surface, it is easily removed using a hydrogen plasma treatment without need for additional etching steps ([0355]); thus recognizing the usefulness & effectiveness of hydrogen plasmas for removal of surface oxides on metal surfaces [also meeting claim 24].
Although Haukka discloses that hydrogen gas may be used as a reactant for selectively producing a metal oxide film. Haukka does not expressly teach that the second reactant is a plasma comprising hydrogen but not oxygen. Haukka also does not expressly teach that the metal within the deposited metal oxide is one of Al, Nb, Ta, Ti, Zr, Hf or W.
With regards to the limitation regarding second reactant is a plasma comprising hydrogen but not oxygen:
Within analogous arts, Oh is directed to methods of manufacturing a SiOC film [a dielectric and an oxide] having a low dielectric constant onto a silicon wafer substrate (page 1 1st paragraph, page 2 1st paragraph, page 3).  The deposition process may employ a plasma assisted ALD processing (page 3). Oh further discloses that inter alia oxygen gas or hydrogen gas [without oxygen] may be used alongside a precursor for SiOC to deposit the SiOC layer (page 1 3rd paragraph – page 2 1st paragraph, page 3, page 4 lines 8 –12).
Also within analogous arts and additionally or alternative to Oh, Xiao is directed to inter alia the deposition of silicon containing films (e.g. stoichiometric and/or non-stoichiometric silicon oxide films) made from silicon-containing precursors and/or organoaminosilane precursors (Abstract; [0002] – [0003], [0017], [0082] – [0083]). The or may be a precursor comprising oxygen, including as applied to cyclic ALD processing ([0084]); which teachings reasonably suggest that the oxygen-containing precursor would be the Si+O precursors as listed in [0082] that may be alternatively used as an oxygen source. Xiao therefore demonstrates expected equivalence of supplying oxygen via the deposition precursor or an oxygen reactant for depositing oxides.
Furthermore with respect to PEALD ([0085-89] & [0093-94]) discloses a variety of useful plasmas in [0088], including using reducing agents that may be provided by plasma, with [0087] indicating supplying precursors & oxygen source, nitrogen source &/or other source gases or reagents, with [0094] specifically indicating that the taught reducing agents may be hydrogen plasma & [0097] indicating that the Si-containing precursor initially chemically absorbed on the silicon oxide substrates.  Given Xiao’s disclosure, one of ordinary skill the art would reasonably consider that oxygen-containing Si films, may be formed in PEALD processing using either O-plasmas as the O source, or the Si precursor as the oxygen source, where the latter case when performing PEALD the plasma reactant would reasonably have been expected to encompass taught alternative reactive reagent, such as the taught reducing agent that may be hydrogen plasma, including when employing the Si PEALD processing to provide the Si as a dopant in metal oxides.

2 and SiO2 ([0226] – [0246] [0330], [0257] – [0347]). Furthermore, Haukka does disclose that hydrogen plasma treatment allows for removal of surface oxides from metal surfaces, thus indicating the known effects of hydrogen and H-plasma chemistry on taught surfaces.
Sneh is directed in part to a method for performing ALD onto pretreated surfaces, wherein the surfaces are pretreated [partially meeting claim 20, 21] in order to render the surface reactive for performing atomic layer deposition (Abstract). Sneh discloses providing selective atomic layer deposition on dielectrics by metal oxides by functionalizing surfaces using a H-containing plasma [fully meeting claim 20, 21] (Examples 4-20 [0045] – [0064]), including on low-k dielectrics or silica, (Ex.16 or 19); and for deposition of alumina, TiOx or Ta2O5 or other metal oxides on other oxides (e.g. [0050-55] & [0064]). The examples are specific embodiments of a general teaching disclosed in Oh where a hydrogen-bearing group of a nonmetal is used for providing absorption sites for new precursor ([0027], [0033] – [0034]); exposure to radicals of e.g. –H by plasma allows for the above reaction ([0030] – [0031]).
Therefore, in consideration of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Haukka by substituting the second reactant of Haukka’s process – for producing metal oxides – from oxygen plasma to a plasma that comprises hydrogen without oxygen because Oh and/or Xiao teaches that hydrogen plasma would effectively produce the metal oxides, Haukka teaches that selective deposition can depend on conductive surfaces being hydrogen-terminated. Moreover, it would have 
With regards to the limitation regarding the deposited metal oxide is one of Al, Nb, Ta, Ti, Zr, Hf or W.
Sneh discloses ALD deposition of alumina [AlO3]on various dielectrics that include metal nitrides, with NH3/H2/N2 plasma used to terminate the nitride dielectric surfaces with NHx via mechanisms that employ both the H* & NHx* radicals (Exs. 3-8 & 13-15); surface terminating perfluorocarbon polymer, a low-k dielectric with remote NH3/H2 plasma for subsequent ALD (Ex. 19);  ALD processing on silica providing terminations with H2O /H2/O2 remote plasma were multiple metal precursors are being sequentially deposited to provide a Ti + W nitride dielectric mixture (Ex.16 or 17); and for deposition of alumina, TiOx or Ta2O5 or other metal oxides on other oxides using plasmas having hydrogen gas with or without oxygen containing gases for surface termination to provide hydrogen containing reactive species (Ex. 8-13 & 20, in [0050] – [0055] & [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified the method of Haukka (which suggests the general deposition of metal oxides) to deposit the specific metal oxides of at least AlO3, TiOx and/or TaO5 because Haukka and Sneh each suggest that successive deposited precursors to different elements achieves a more 
Regarding claims 12 – 14, Haukka discloses that in some embodiments, reducing agents are used as the second reagent ([0197] – [0198]). Furthermore, Haukka discloses in an embodiment that does not prefer the use of a reducing agent as the second reagent that plasma formed from hydrogen gas (H2) is a known reducing agent ([0097]).
Based on the prior art as a whole and the knowledge of one of ordinary skill in the chemical arts, being well aware that hydrogen gas is a reducing gas, and conductive surfaces that may be metal surfaces, would have been expected to have had any oxygen contamination on those surfaces or organic passivation deposits, inherently at least partially reduced by the hydrogen plasma during each such ALD cycle; thus also expected to contribute to the taught surface chemistry/morphology required for selectivity.  The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Haukka in view of Oh and Sneh product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 25 – 26, Haukka discloses that in some embodiments, for example, the second surface may be passivated with alkylsilyl groups...in order to facilitate selective deposition on a dielectric surface relative to the second surface”; which teachings are noted to include organic containing passivation layers ([0188]).

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka in view of Oh and/or Xiao and further in view of Sneh as applied to claims 11 – 14, 20 – 26 above, and further in view of Tapily US 2016/0172189 A1 (hereafter “Tapily”).
Regarding claim 18, Haukka as modified by Oh, Xiao and Sneh do not expressly teach that the second metal or metal nitride surface may be TiN.
Tapily is directed to a method for selective surface deposition. Tapily discloses that metal oxides are selectively deposited on surfaces that have been modified for selectivity (e.g. via use of a hydrogen plasma; abstract; [0019-21], etc.), where ALD deposition of metal oxides, such as oxides of Al, Hf, Zr or Ti, may be deposited ([0024], [0063], etc.). Tapily additionally and particularly discloses that such selective deposition may be performed on metal substrates such as Cu or W, or equivalently on conductive nitrides such as titanium nitride or tantalum nitride ([0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haukka as modified by Oh, Xiao and Sneh to substitute the metal surfaces of Haukka with e.g. TiN because Tapily teaches that such surfaces are equivalently treated for equivalent selectivity, with only routine experimentation for optimization of the treatments that optimize for selectivity, due to the analogous electrically conductive properties of these alternative transition metal nitrides.

Claim 27 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka in view of Oh and/or Xiao and further in view of Sneh and Kuchenbesier et al US 2016/0152640 A1 (hereafter “Kuchenbesier”).
mutatis mutandis, the steps and elements shared between claims 11 and claims 27.
Haukka in view of Oh and/or Xiao and further in view of Sneh does not expressly teach the deposition of metal silicates where the metal in the silicate is Al, Nb, Ta, Ti, Zr, Hf or W; deposited in cycles of either (Si + O)-containing precursor, (metal + O)-containing precursor, & H-containing reactant plasma, or a H-containing reactant plasma applied after each precursor (i.e. instead of once relative to both precursors).
	Kuchenbesier is directed inter alia to methods of depositing silicon-containing films using vapor deposition processes for manufacturing semiconductors (Abstract; [0208] – [238]; [0240] – [0243], [0250], [0262] – [0275]; [0297] – 0[299], [0390] – [0315]).  Kuchenbesier discloses that it is known in the art to deposit metal silicates including where the metal is Zr, Hf, Ti, Nb, Ta or Al ([0211], [0243], [0297] – [0298], [0310]). Kuchenbesier further discloses that the deposition may be implemented by ALD or plasma enhanced ALD processes ([0231] – [0233], [0298], [0312] – [0315]); where a co-reactant is taught to be employed in the ALD process, and while exemplified by using oxygen ([0213] – [0216], [0307], [0312] – [0315]); the alternative of employing reducing agents including hydrogen gas or ammonia, etc., as the coreactant are also taught ([0218] – [0219], [0223] – [0224], [0308]); where any of the coreactant may be plasma treated for use as a coreactant ([0220] – [0221], [0309]). Furthermore, Kuchenbesier discloses that when precursors have significant increase in oxygen content compared to other molecules that may alternatively be employed for forming Si-containing films, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that and/or modified the method of Haukka as modified by Oh and/or Xiao, and Sneh to reasonably consider that the suggested reducing gas coreactants, when employing Si &/or metal precursors having significant oxygen functionalities, would reasonably have been effective for depositing the metal oxide, or mixed metal oxides, i.e. metal silicates, as suggested by Kuchenbesier herein to be desirable deposited materials, including with the selectivity of these combined teachings; as the combined teachings reasonably demonstrate & suggest the expected effectiveness of this combination of chemical reagents for metal oxides, silicon oxides & combinations thereof. 
With respect to the 2 sequences of ALD deposition employing either a single cycle with all 3 reagents, i.e. 2 precursors +1 claimed coreactant, or 2 sets of cycles with each precursor, analogous options for ALD cycles & control of metal to silicon ratios via such techniques are set forth in [0314-315] of Kuchenbesier, such that one of ordinary skill in the art would reasonably consider these ALD cycles as obvious variations, known to be useful for control of metal silicates deposits.

Double Patenting
Claims 11-14, 18 & 20-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 & 7-25 of Haukka et al US 9,816,180 B2 (hereafter “‘180 patent claims”), in view of Haukka, in view of Oh and/or Xiao, and all references discussed above.
The ‘180 patent claims are substantially overlapping in selective deposition, described in different, but equivalent & overlapping terms; where the 1st surface deposited on by the metal precursor may be silica (co-pending claims 8-10; or more generically comprise AHx, or where A = O, co-pending claim 1); plus as read-in-light of the (180) specification, the deposit comprising metal includes oxides thereof (as is also encompassed by the “comprising” language).  Also, the 2nd reagent may supply H-termination via HF gas ( ‘180 patent claims claim 17); where the deposit comprising metal may be by ALD (co-pending claims 13-14, 16 or 23); thus inherently would have cycles of deposition. 
The ‘180 patent claims differ by the first & 2nd surfaces being either more generic or specifically silicon dioxide & Si, differing from the now claimed silicon oxide, & metal or TiN surfaces, respectively; however Tapily particularly shows equivalence of selective deposition of metal oxides via ALD processing where conductive surfaces including presently claimed metals or TiN, the ‘180 patent claims claimed semiconductor surfaces such as Si, may equivalently be the surface area not deposited on.  The ‘180 patent claims also differ by not specifically using plasma with the 2nd reagent, or specifically H-gas, or specifying particular metal precursors; although the limitations of co-pending claims 1-25 encompass such possibilities, such as considering co-pending claim 23 providing selective silica deposit via H termination on the first surfaces using PEALD (i.e. plasma enhanced ALD).  However, the above discussed teachings of Haukka, in view of Oh or Xiao, further in view of Sneh or Kuchenbesier, 2) when employing various metal or semimetal oxygen containing precursors; thus reasonably demonstrate the expected effectiveness of the presently claimed precursors & H-plasma for effects as required & encompassed in the ‘180 patent claims; such that one of ordinary skill in the art would have considered the present claims & the ‘180 patent claims obvious variations in view of teachings of Haukka, in view of Oh or Xiao, further in view of Sneh or Kuchenbesier, as detailed above.  Furthermore, Haukka reasonably suggests deposition of silica on Ge oxide or vice versa, as well as other dielectrics, reasonably suggesting alternating ALD deposition processing thereof as discussed above, particularly further considering any of Xiao or Sneh or Kuchenbeiser, that reasonably provide teachings of ALD or PEALD processing to affect mixtures of oxides, with Xiao particularly teaching PEALD where metal oxides and silicon oxides are mixed, thus providing motivation therefore in the process of the ‘180 patent claims.

Claims 11-14, 18 & 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 – 24 of copending Application No. 16/605475 (hereafter “‘475 copending claims”) in view of Haukka, Oh and/or Xiao, and Sneh. The Examiner notes that the ‘475 copending claims is in a condition for allowance. Upon issuance of the application to a patent, the instant claims would be rejected non-provisionally on the ground of nonstatutory double patenting on the future patent.
st surface deposited on by a silicon precursor (reading to limitations concerning a silicon precursor in instant claims 27 – 31), including limitations concerning the first dielectric surface (‘475 copending claims 1, 5); limitations concerning the second metallic surface, including that the surface comprises Ru, Co, Cu, W, TiN or Ni (‘475 copending claims 24); and limitations concerning conducting of a plurality of deposition cycles with a silicon precursor and a plasma generated in a gas comprising hydrogen not oxygen for selective deposition (‘475 copending claims 1, 20, 21).
The ‘475 copending claims differs from the instant claims in that the ‘475 copending claims are silent concerning the percentage of selectivity as defined in the instant claims, and the metal precursor to make a metal oxide, wherein the metal in the metal oxide is one of Al, Nb, Ta, Ti, Zr, Hf or W.
Haukka, in view of Oh and/or Xiao, and further in view of Sneh discloses the selective formation, alongside the selectivity percentage, of a dielectric such as SiO2 alongside the formation of metal oxides on a dielectric surface and not onto a metallic surface of the claimed metallic species as explained above in the rejection of the claims under 35 U.S.C. § 103.
  Therefore, it would have been obvious to one of ordinary skill in the art to regard the instant claims and the ‘475 copending claims as patentably indistinct because Haukka, in view of Oh and/or Xiao, and further in view of Sneh because Haukka in view of Oh and Xiao teach the reasonable expectation of success of providing a metal oxide using a precursor and a plasma from a gas comprising hydrogen but not oxygen; and .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed on May 4, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The prior art of record are not about selective deposition of the recited metal oxides, do not include any recognition or provide any other reason to modify Haukka to utilize the claimed methods to deposit the recited metal oxides and do not provide any guidance that would lead the skilled artisan to pick particular elements from the unrelated references and modify Haukka to arrive at the claimed methods.  For instance, Oh does not teach the selective deposition of metal oxide, let alone “wherein the metal of the oxide thin film is one of Al, Nb, Ta, Ti, Zr, Hf or W, as recited in claim 11. Furthermore, mere recognition that hydrogen gas is a reducing gas and that oxygen contamination on those surfaces or organic passivation depositions would be reduced by hydrogen gas is insufficient to teach its use in selective deposition of the recited metal oxides on a dielectric surface relative to a metal surface as claimed.  The recognition does not provide any teaching related to selectivity. 


	a.) Contrary to Applicant’s arguments, at least Haukka and Sneh (with respect to pretreated surfaces) discuss selective deposition. With regards to the other prior art of recird, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039. Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The teachings with regards to the selective deposition of metal oxides in general is found in Haukka as modified by Sneh. With regards to lack of teaching with regards to the relationship between Oh and the selective teaching of metal oxide, the Examiner notes that the motivation to modify is derived from the prior art as a whole. The mechanism of selectivity is taught by Haukka, namely that selective deposition can be implemented by H-termination of metallic surfaces or by passivation (e.g. by GeO2) ([0018], [0033], [0184], [0226] – [0227]). Furthermore, the discussion within Oh and Xiao is in context of analogous processing deposition with respect to the disclosed oxides taught by Haukka, namely MgO, GeO2 and SiO2.  Thus, considering these taught uses & chemistry considerations, H-plasma would have been reasonably expected as an effective means of providing desired selectivity of Haukka ([0226]) by one of ordinary skill in the chemical & plasma art, who would reasonably have expected this alternative plasma reagent for the 2nd reagent in the ALD processing, to have effectively maintained the selectivity as desired by Haukka, due to taught chemical considerations. With regards to mere recognition of hydrogen being a reducing agent not serving as motivation to use hydrogen in the selective deposition of the recited metal oxides, the mere recognition is not what is providing suggestion for such a motivation – rather, it is the teachings of Haukka, especially in view of its desire to use H-terminated conductive surfaces as a means of selective deposition, that is providing motivation in view of the teachings of Oh, Sneh, Xiao and Kuchenbesier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717